Exhibit 10.7

EIGHTH AMENDMENT

THIS EIGHTH AMENDMENT(the “Eighth Amendment”) is made and entered into as of the
16th day of January 2015 (the “Execution Date”), by and between NORMANDY
LEXINGTON ACQUISITION, LLC, a Delaware limited liability company (“Landlord”),
and IMPRIVATA, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain office lease agreement dated
April 24, 2007, which lease has been previously amended by a First Amendment
dated as of January 14, 2009, a Second Amendment to Lease dated as of April 16,
2010 (“Second Amendment”), a Third Amendment to Lease dated as of March 2, 2012,
a related Right of First Offer Letter dated October 29, 2012 (“Right of First
Offer Letter”), a Fourth Amendment dated as of December 28, 2012 (“Fourth
Amendment”), a Fifth Amendment dated August 12, 2013 (“Fifth Amendment”), a
Sixth Amendment to Lease dated as of January 14, 2014 (“Sixth Amendment”) and a
Seventh Amendment dated April 19, 2014 (collectively, the “Lease”). Pursuant to
the Lease, Landlord has leased to Tenant space currently containing
approximately: (i) 29,887 rentable square feet located on the third (3rd) floor,
(ii) 19,863 rentable square feet located on the second (2nd) floor, and
(iii) 22,268 rentable square feet on the first (1st) floor of the Building 1
portion of the building (collectively, the “Original Premises”) located at 10
Maguire Road, Lexington, Massachusetts (the “Building”). The Original Premises
contain, in the aggregate, 72,018 rentable square feet.

B. Tenant has requested that additional premises containing approximately 20,999
rentable square feet of space, comprising: (i) 8,872 rentable square feet on the
second (2nd) floor of the Building, as shown on Exhibit A, Eighth Amendment –
Sheet 1 attached hereto (“Expansion Premises A”), and (ii) 12,127 rentable
square feet on the second (2nd) floor of the Building as shown on Exhibit A,
Eighth Amendment – Sheet 2, attached hereto (“Expansion Premises B”),
(hereinafter sometimes collectively referred to as the “8th Amendment Expansion
Premises”) be added to the Original Premises, and that the Lease be
appropriately amended. Landlord is willing to do the same on the following terms
and conditions.

C. The Lease by its terms shall expire on September 30, 2019 (“Prior Termination
Date”), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

I. Expansion and Commencement Date.

Effective as of the Expansion Premises A Commencement Date (defined below), the
Original Premises shall be increased from 72,018 rentable square feet on the
first (1st), second (2nd) and third (3rd) floors of the Building to 80,890
rentable square feet on the first (1st), second (2nd) and third (3rd) floors of
the Building by the addition of Expansion Premises A, and effective as of the
Expansion Premises B Commencement Date (defined below), the Original Premises,
as previously increased by the addition thereto of Expansion Premises A, shall
be further increased from 80,890 rentable square feet on the first (1st), second
(2nd) and third (3rd) floors of the Building to 93,017 rentable square



--------------------------------------------------------------------------------

feet on the first (1st), second (2nd) and third (3rd) floors of the Building by
the addition of Expansion Premises B. From and after the Expansion Premises A
Commencement Date, references in the Lease to the Premises shall be deemed to
refer to the Original Premises and Expansion Premises A, collectively, and from
and after the Expansion Premises B Commencement Date, references in the Lease to
the Premises shall be deemed to refer to the Original Premises, Expansion
Premises A, and Expansion Premises B, collectively. The 8th Amendment Expansion
Premises are subject to all the terms and conditions of the Lease except as
expressly modified herein, except that Tenant shall not be entitled to receive
any allowances, abatements, or other financial concessions granted with respect
to the Original Premises unless such concessions are expressly provided for
herein with respect to the 8th Amendment Expansion Premises.

 

  A. The “Expansion Premises A Commencement Date” shall be the date that
Landlord delivers Expansion Premises A to Tenant in accordance with the terms of
this Eighth Amendment, which is scheduled for October 1, 2015. The Expansion
Premises A Commencement Date shall be delayed to the extent that Landlord fails
to deliver possession of Expansion Premises A for any reason, including but not
limited to, holding over by the current occupant thereof. Any such delay in the
Expansion Premises A Commencement Date shall not subject Landlord to any
liability for any loss or damage resulting therefrom; provided, however, that
Landlord shall diligently use commercially reasonable efforts to deliver
possession of Expansion Premises A to Tenant as soon thereafter as possible.
Notwithstanding the foregoing, in the event that Landlord does not deliver the
Expansion Premises A to Tenant by December 1, 2015 (the “Target Expansion
Premises A Delivery Date”), then Tenant shall be entitled to an abatement of
Base Rent with respect to Expansion Premises A in an amount equal to the product
of (i) $607.67 multiplied by (ii) the number of days that elapse after
December 1, 2015, until the date on which the Expansion Premises A has been
delivered to Sublessee in the condition required by this Eighth Amendment. If
the Expansion Premises A Commencement Date is delayed, the Extended Termination
Date (as hereinafter defined) shall not be similarly extended.

 

  B. The “Expansion Premises B Commencement Date” shall be September 1, 2016.

 

  C. The “Expansion Premises A Rent Commencement Date” shall be three (3) months
after the Expansion Premises A Commencement Date.

 

  D. The “Expansion Premises B Rent Commencement Date” shall be January 1, 2017.

 

II. Base Rent.

 

  A. Original Premises Through Prior Termination Date. The Base Rent, Additional
Rent and all other charges under the Lease with respect to the Original Premises
shall be payable as provided therein through and including the Prior Termination
Date.

 

2



--------------------------------------------------------------------------------

  B. Original Premises From and After Extension Date. As of the Extension Date
(as defined hereafter), the schedule of Base Rent payable with respect to the
Original Premises (72,018 square feet) during the Extended Term (as defined
hereafter) is the following:

 

Time Period

   Annual Rate Per
Rentable Square Foot      Annual Base
Rent      Monthly Base Rent  

10/1/19-12/31/19:

   $ 28.00       $ 2,016,504.00 *     $ 168,042.00   

1/1/20-12/31/20:

   $ 29.00       $ 2,088,522.00       $ 174,043.50   

1/1/21-12/31/21:

   $ 30.00       $ 2,160,540.00       $ 180,045.00   

 

* annualized

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

  C. 8th Amendment Expansion Premises From 8th Amendment Expansion Premises
Commencement Date Through Extended Termination Date. In addition to Tenant’s
obligation to pay Base Rent for the Original Premises, Tenant shall pay Base
Rent for the 8th Amendment Expansion Premises as follows:

 

  I. Expansion Premises A (8,872 square feet):

 

Time Period

   Annual Rate Per
Rentable Square
Foot      Annual Base
Rent      Monthly Base Rent  

Expansion Premises A Commencement Date – Expansion Premises A Rent Commencement
Date:

   $ -0-       $ -0-       $ -0-   

Expansion Premises A Rent Commencement Date-12/31/16:

   $ 25.00       $ 221,800.00       $ 18,483.33   

1/1/17-12/31/17:

   $ 26.00       $ 230,672.00       $ 19,222.67   

1/1/18-12/31/18:

   $ 27.00       $ 239,544.00       $ 19,962.00   

1/1/19-12/31/19:

   $ 28.00       $ 248,416.00       $ 20,701.33   

1/1/20-12/31/20:

   $ 29.00       $ 257,288.00       $ 21,440.67   

1/1/21-12/31/21:

   $ 30.00       $ 266,160.00       $ 22,180.00   

 

  II. Expansion Premises B (12,127 square feet):

 

Time Period

   Annual Rate Per
Rentable Square
Foot      Annual Base
Rent      Monthly Base Rent  

9/1/16-12/31/16:

   $ -0-       $ -0-       $ -0-   

1/1/17-12/31/17:

   $ 26.00       $ 315,302.00       $ 26,275.17   

1/1/18-12/31/18:

   $ 27.00       $ 327,429.00       $ 27,285.75   

1/1/19-12/31/19:

   $ 28.00       $ 339,556.00       $ 28,296.33   

1/1/20-12/31/20:

   $ 29.00       $ 351,683.00       $ 29,306.92   

1/1/21-12/31/21:

   $ 30.00       $ 363,810.00       $ 30,317.50   

 

3



--------------------------------------------------------------------------------

III. Tenant’s Pro Rata Share With Respect to 8th Amendment Expansion Premises.

 

  A. For the period commencing with the Expansion Premises A Commencement Date,
and ending on the Extended Termination Date, Tenant’s Pro Rata Share for
Expansion Premises A shall be 3.11% (i.e., 8,872 rentable square feet of
Expansion Premises A divided by 285,133 rentable square feet of the Building).

 

  B. For the period commencing with the Expansion Premises B Commencement Date,
and ending on the Extended Termination Date, Tenant’s Pro Rata Share for
Expansion Premises B shall be 4.25% (i.e., 12,127 rentable square feet of
Expansion Premises B divided by 285,133 rentable square feet of the Building).

 

IV. Expenses and Taxes.

 

  A. Original Premises during the Extended Term. For the period commencing with
the Extension Date, and ending on the Extended Termination Date, Tenant shall
pay for Tenant’s Pro Rata Share of Expenses and Taxes applicable to the Original
Premises in accordance with the terms of the Lease.

 

  B. Expansion Premises A Commencement Date Through Extended Termination Date.
For the period commencing with the Expansion Premises A Commencement Date, and
ending on the Extended Termination Date, Tenant shall pay for Tenant’s Pro Rata
Share of Expenses and Taxes applicable to Expansion Premises A in accordance
with the terms of the Lease, provided, however, during such period:

 

  (i) the Base Year for the computation of Tenant’s Pro Rata Share of Expenses
applicable to Expansion Premises A shall be calendar year 2015; and

 

  (ii) the Base Year for the computation of Tenant’s Pro Rata Share of Taxes
applicable to Expansion Premises A shall be fiscal year 2016 (i.e., July 1,
2015, through June 30, 2016).

 

  C. Expansion Premises B Commencement Date Through Extended Termination Date.
For the period commencing with the Expansion Premises B Commencement Date, and
ending on the Extended Termination Date, Tenant shall pay for Tenant’s Pro Rata
Share of Expenses and Taxes applicable to Expansion Premises B in accordance
with the terms of the Lease, provided, however, during such period:

 

  (i) the Base Year for the computation of Tenant’s Pro Rata Share of Expenses
applicable to Expansion Premises B shall be calendar year 2015; and

 

  (ii) the Base Year for the computation of Tenant’s Pro Rata Share of Taxes
applicable to Expansion Premises B shall be fiscal year 2016 (i.e., July 1,
2015, through June 30, 2016).

 

4



--------------------------------------------------------------------------------

V. Condition of 8th Amendment Expansion Premises. Landlord shall deliver the 8th
Amendment Expansion Premises to Tenant on the Expansion Premises A Commencement
Date, and the Expansion Premises B Commencement Date, respectively, in
broom-clean condition, free of all personal property, debris and free of any
occupants, but otherwise in its “as is” condition as of each such date, subject,
however, to the following provisions of this Section V. Tenant agrees to accept
the 8th Amendment Expansion Premises “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Eighth Amendment. Notwithstanding the foregoing,
Landlord agrees that the Building systems serving the 8th Amendment Expansion
Premises will be in good working order at the time Landlord delivers each of
Expansion Premises A and Expansion Premises B to Tenant hereunder. Landlord
further agrees that Expansion Premises B shall be separately demised at
Landlord’s sole cost and expense prior to the Expansion B Commencement Date. In
addition, if the electricity serving the 8th Amendment Expansion Premises is not
separately metered or submetered, Landlord shall, it its sole cost and expense,
prior to the Expansion B Commencement Date, cause the electric service to the
8th Amendment Expansion Premises either (i) to be separately metered or
submetered or (ii) to be connected to the meter or submeter servicing the
Original Premises.

 

VI. Electricity with Respect to 8th Amendment Expansion Premises. Tenant shall
pay, as Additional Rent, for all electricity consumed in the 8th Amendment
Expansion Premises in accordance with the terms and conditions set forth in
Section 7 of the Lease.

 

VII. Responsibility for Improvements to Additional Expansion Premises. Tenant
may perform improvements to the 8th Amendment Expansion Premises in accordance
with the Work Letter attached hereto as Exhibit B, Eighth Amendment, and Tenant
shall be entitled to the 8th Amendment Expansion Allowance (as defined in
Exhibit B, Eighth Amendment) in connection with work in the 8th Amendment
Expansion Premises only, as more fully described in Exhibit B, Eighth Amendment.

 

VIII. Extension.

The Term of the Lease is hereby extended for a period commencing on October 1,
2019, and terminating on December 31, 2021 (“Extended Termination Date”), unless
sooner terminated in accordance with the terms of the Lease. That portion of the
Term commencing the day immediately following the Prior Termination Date
(“Extension Date”) and ending on the Extended Termination Date shall be referred
to herein as the “Extended Term”.

 

5



--------------------------------------------------------------------------------

IX. Extension Options. The Extension Option set forth in Section V of the Third
Amendment, as amended by Section IX of the Fourth Amendment and Section VIII of
the Fifth Amendment, shall apply to both the Original Premises and the 8th
Amendment Expansion Premises (and may be exercised only with respect to the
entirety of both such spaces); provided, however, that Section IX of the Fourth
Amendment shall be modified as follows:

 

  i) “Section V.A. is deleted and the following is substituted in its place:

“Grant of Option: Conditions. Tenant shall have the right to extend the Term
(the “Extension Option”) for one (1) additional period of five (5) years,
commencing on January 1, 2022, and ending on December 31, 2026 (the “Fifth
Extended Term”), if:”

 

  ii) Section V.A.(i) is deleted and the following is substituted in its place:

“(i) Landlord received notice of exercise (“Initial Extension Notice”) not later
than January 1, 2021, and not earlier than October 1, 2020.”

 

  iii) The first (1st) sentence of Section V.B.(i) is deleted and the following
is substituted in its place:

“(i) The initial Base Rent rate per rentable square foot during the Fifth
Extended Term shall equal the Prevailing Market rate (hereinafter defined) per
rentable square foot for the Premises.”

 

X. Right of First Offer. Tenant shall continue to have the Right of First Offer
set forth in Section VII of the Third Amendment, except that Section VII of the
Third Amendment shall be modified as follows:

 

  i) The first (1st) sentence of Section VII.A. of the Third Amendment is
deleted and the following is substituted in its place:

“Tenant shall have the following ongoing right of first offer (the “Right of
First Offer”) with respect to: (i) 11,385 square feet on the first (1st) floor
of Building 2, as shown on Exhibit C, Eighth Amendment – Sheet 1, attached
hereto, and (ii) 19,725 square feet on the third (3rd) floor of Building 2, as
shown on Exhibit C, Eighth Amendment – Sheet 2, attached hereto (the “Offering
Space”).

 

XI. Letter of Credit

The parties hereby acknowledge that Landlord is currently holding a Security
Deposit in the form of a Letter of Credit in the amount of One Hundred Twenty
Thousand Four Hundred Seventeen and 27/100 Dollars ($120,417.27) pursuant to
Section 6 of the Lease, as modified by Section 2.01 of the First Amendment,
Section VI of the Second Amendment, Section VIII of the Third Amendment, Section
III of the Fourth Amendment, and Section X of the Fifth Amendment. No additional
Security Deposit shall be required with respect to the 8th Amendment Expansion
Premises, and Landlord shall continue to hold the current Security
Deposit/Letter of Credit in accordance with the terms of the Lease.

 

XII. Inapplicable and Deleted Lease Provisions.

 

  A. Exhibit C to the Lease and Schedule I to Exhibit C to the Lease (Work
Letter); Section IV of the Second Amendment (Abatement of Rent); Exhibit B of
the Fourth Amendment (Work Letter); Exhibit B of the Fifth Amendment (Work
Letter), and Exhibit B to the Sixth Amendment shall have no applicability with
respect to this Eighth Amendment.

 

  B. Section IX of the Sixth Amendment (Termination Option) is hereby deleted
and is of no further force or effect.

 

6



--------------------------------------------------------------------------------

XIII. Miscellaneous.

 

  A. This Eighth Amendment and the Lease set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Eighth Amendment.

 

  B. Except as herein modified or amended, the provisions, conditions and terms
of the Lease shall remain unchanged and in full force and effect.

 

  C. In the case of any inconsistency between the provisions of the Lease and
this Eighth Amendment, the provisions of this Eighth Amendment shall govern and
control.

 

  D. Submission of this Eighth Amendment by Landlord is not an offer to enter
into this Eighth Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Eighth Amendment until Landlord has
executed and delivered the same to Tenant.

 

  E. The capitalized terms used in this Eighth Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Eighth Amendment.

 

  F. Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Eighth Amendment, other than T3 Realty Advisors
(“Tenant’s Broker”) and TW/Richards Barry Joyce & Partners, LLC (“Landlord’s
Broker”) (collectively, the “Brokers”). Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents harmless from all claims of any brokers, other than
the Brokers, claiming to have represented Tenant in connection with this Eighth
Amendment. Landlord hereby represents to Tenant that Landlord has dealt with no
broker, other than the Brokers, in connection with this Eighth Amendment.
Landlord agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this Eighth
Amendment. Landlord shall be responsible for any commission payable to the
Brokers by reason of this Eighth Amendment.

 

  G. Each signatory of this Eighth Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sixth Amendment
as of the day and year first above written.

 

LANDLORD:

NORMANDY LEXINGTON ACQUISITION, LLC,

a Delaware limited liability company

By: LOGO [g899224ex10_7pg008a.jpg]  

 

Name: Joseph Adamo Title: Vice President TENANT:

IMPRIVATA, INC.,

a Delaware corporation

By: LOGO [g899224ex10_7pg008b.jpg]  

 

Name: Jeff Kalowski Title: CFO

 

8



--------------------------------------------------------------------------------

EXHIBIT A, EIGHTH AMENDMENT – SHEET 1

EXPANSION PREMISES A

 

LOGO [g899224ex10_7pg009.jpg]

 

Exhibit A-1, Eighth Amendment



--------------------------------------------------------------------------------

EXHIBIT A, EIGHTH AMENDMENT – SHEET 2

EXPANSION PREMISES B

 

LOGO [g899224ex10_7pg010.jpg]

 

Exhibit A-2, Eighth Amendment



--------------------------------------------------------------------------------

EXHIBIT B, EIGHTH AMENDMENT

WORK LETTER

This Exhibit is attached to and made a part of the Eighth Amendment by and
between NORMANDY LEXINGTON ACQUISITION, LLC, a Delaware limited liability
company (“Landlord”), and IMPRIVATA, INC., a Delaware corporation (“Tenant”),
for space in the Building located at 10 Maguire Road, Lexington, Massachusetts.

As used in this Workletter, the “Premises” shall be deemed to mean the 8th
Amendment Expansion Premises, as defined in the attached Eighth Amendment.

8th Amendment Expansion Premises Alterations and 8th Amendment Expansion
Premises Allowance:

 

  A. From and after the Expansion Premises A Commencement Date, Tenant shall
have the right to perform alterations and improvements in Expansion Premises A
and from and after the Expansion Premises B Commencement Date, Tenant shall have
the right to perform alterations and improvements in Expansion Premises B. All
such alterations and improvements are referred to herein as the “8th Amendment
Expansion Premises Alterations”. Notwithstanding the foregoing, Tenant and its
contractors shall not have the right to perform 8th Amendment Expansion Premises
in the 8th Amendment Expansion Premises unless and until Tenant has complied
with all of the terms and conditions of Section 9 of the Lease, including,
without limitation, approval by Landlord of the final plans for the 8th
Amendment Expansion Premises Alterations and the contractors to be retained by
Tenant to perform such 8th Amendment Expansion Premises Alterations. Landlord’s
consent is solely for the benefit of Landlord, and neither Tenant nor any third
party shall have the right to rely on Landlord’s consent, or its approval of
Tenant’s plans, for any purpose whatsoever. Landlord shall execute any documents
reasonably required to obtain such permits or governmental approvals, and shall
otherwise reasonably cooperate with Tenant’s efforts to obtain the same at no
out of pocket expense to Landlord. Tenant shall be responsible for all elements
of the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the 8th Amendment Expansion Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the 8th Amendment
Expansion Premises Alterations shall not be unreasonably withheld, delayed or
conditioned. The parties agree that Landlord’s approval of the general
contractor to perform the 8th Amendment Expansion Premises Alterations shall not
be considered to be unreasonably withheld if any such general contractor
(i) does not have trade references reasonably acceptable to Landlord, (ii) does
not maintain insurance as required pursuant to the terms of this Lease, (iii)
does not have the ability to be bonded for the work in an amount of no less than
150% of the total estimated cost of the 8th Amendment Expansion Premises
Alterations, (iv) does not provide current financial statements reasonably
acceptable to Landlord, or (v) is not licensed as a contractor in the
Commonwealth of Massachusetts. Tenant acknowledges the foregoing is not intended
to be an exclusive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor. Landlord hereby approves Avison Young (“AY”) as
Tenant’s general contractor.

 

Exhibit B-1, Eighth Amendment



--------------------------------------------------------------------------------

  B.

Provided Tenant is not in default (after the expiration of any applicable grace
or cure period), Landlord agrees to contribute Seven Hundred Thirty-Four
Thousand Nine Hundred Sixty-Five and 00/100 Dollars ($734,965.00) (i.e., $35.00
per square foot of the 8th Amendment Expansion Premises) (the “8th Amendment
Expansion Premises Allowance”) toward the cost of performing the 8th Amendment
Expansion Premises Alterations in preparation of Tenant’s occupancy of the 8th
Amendment Expansion Premises. The 8th Amendment Expansion Premises Allowance may
only be used for the cost of preparing design and construction documents and
mechanical and electrical plans and hard costs in connection with the 8th
Amendment Expansion Premises Alterations. The 8th Amendment Expansion Premises
Allowance, less a 10% (or 5%, if such percentage is the retainage amount
required in Tenant’s construction contracts) retainage (which retainage shall be
payable as part of the final draw), shall be paid to Tenant or, at Landlord’s
option, to the order of the general contractor that performs the 8th Amendment
Expansion Premises Alterations, in periodic disbursements within thirty
(30) days after receipt of the following documentation: (i) an application for
payment and sworn statement of contractor substantially in the form of AIA
Document G-702 covering all work for which disbursement is to be made to a date
specified therein; (ii) a certification from an AIA architect substantially in
the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment; (iii) Contractor’s,
subcontractor’s and material supplier’s waivers of liens which shall cover all
8th Amendment Expansion Premises Alterations for which disbursement is being
requested and all other statements and forms required for compliance with the
mechanics’ lien laws of the Commonwealth of Massachusetts, together with all
such invoices, contracts, or other supporting data as Landlord or Landlord’s
Mortgagee may reasonably require; (iv) a cost breakdown for each trade or
subcontractor performing the 8th Amendment Expansion Premises Alterations;
(v) plans and specifications for the 8th Amendment Expansion Premises
Alterations, together with a certificate from an AIA architect that such plans
and specifications comply in all material respects with all laws affecting the
Building, Property and 8th Amendment Expansion Premises; (vi) copies of all
construction contracts for the 8th Amendment Expansion Premises Alterations,
together with copies of all change orders, if any; and (vii) a request to
disburse from Tenant containing an approval by Tenant of the work done and a
good faith estimate of the cost to complete the 8th Amendment Expansion Premises
Alterations. Upon completion of the 8th Amendment Expansion Premises
Alterations, and prior to final disbursement of the 8th Amendment Expansion
Premises Allowance, Tenant shall furnish Landlord with: (1) general contractor
and architect’s completion affidavits, (2) full and final waivers of lien,
(3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of the 8th Amendment Expansion Premises Alterations, and
(5) the certification of Tenant and its architect that the 8th Amendment
Expansion Premises Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with applicable
laws, codes and ordinances. In no event shall Landlord be required to disburse
the 8th Amendment Expansion Premises Allowance more than one time per month. If
the 8th Amendment Expansion Premises Alterations

 

Exhibit B-2, Eighth Amendment



--------------------------------------------------------------------------------

  exceed the 8th Amendment Expansion Premises Allowance, Tenant shall be
entitled to the 8th Amendment Expansion Premises Allowance in accordance with
the terms hereof, but each individual disbursement of the 8th Amendment
Expansion Premises Allowance shall be disbursed in the proportion that the 8th
Amendment Expansion Premises Allowance bears to the total cost for the 8th
Amendment Expansion Premises Alterations, less the 10% (or lesser amount, as set
forth above) retainage referenced above. Notwithstanding anything herein to the
contrary, Landlord shall not be obligated to disburse any portion of the 8th
Amendment Expansion Premises Alterations during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

 

  C. In no event shall the 8th Amendment Expansion Premises Allowance be used
for the purchase of equipment, furniture or other items of personal property of
Tenant. If Tenant does not submit a request for payment of the entire 8th
Amendment Expansion Premises Allowance to Landlord in accordance with the
provisions contained in this Exhibit B, Eighth Amendment, by the date that is
eighteen (18) months after the Expansion Premises B Commencement Date, any
unused amount shall accrue to the sole benefit of Landlord, it being understood
that Tenant shall not be entitled to any credit, abatement or other concession
in connection therewith. Notwithstanding the foregoing, provided that Tenant has
commenced construction of the 8th Amendment Expansion Premises Alterations
before March 1, 2018, and is diligently pursuing the completion thereof, Tenant
may elect to extend the foregoing deadline until September 1, 2018, by giving
Landlord notice of such election before March 1, 2018. Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the 8th Amendment Expansion Premises Alterations and/or 8th
Amendment Expansion Premises Allowance. Landlord shall be entitled to deduct
from the 8th Amendment Expansion Premises Allowance a construction management
fee for Landlord’s oversight of the 8th Amendment Expansion Premises Alterations
in an amount equal to 5% of the total cost of the 8th Amendment Expansion
Premises Alterations; provided however that such fee shall be waived if Tenant
employs AY, or any successor general contractor used by Landlord, as its general
contractor.

 

  D. Except as otherwise set forth in this Eighth Amendment, Tenant agrees to
accept the 8th Amendment Expansion Premises in their “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the 8th Amendment
Expansion Premises Allowance, incur any costs in connection with the
construction or demolition of any improvements in the 8th Amendment Expansion
Premises.

 

  E. This Exhibit B, Eighth Amendment shall not be deemed applicable to any
additional space added to the Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions to the Premises in the event of a renewal or extension
of the original Term of the Lease, whether by any options under the Lease or
otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.

 

Exhibit B-3, Eighth Amendment



--------------------------------------------------------------------------------

EXHIBIT C, EIGHTH AMENDMENT – SHEET 1

OFFERING SPACE

 

LOGO [g899224ex10_7pg014.jpg]

 

Exhibit C-1, Eighth Amendment



--------------------------------------------------------------------------------

EXHIBIT C, EIGHTH AMENDMENT – SHEET 2

OFFERING SPACE

 

LOGO [g899224ex10_7pg015.jpg]

 

Exhibit C-2, Eighth Amendment